Case 1:18-cv-03488-ELH Document 10 Filed 03/22/19 Page 1of1
Case 1:18-cv-03488-ELH Document9 Filed 03/22/19 Page 1 of i

ro,
pote Set
aos : wt PENT
Mb tae

IN THE UNITED STATES DISTRIC T OU RT

FOR THE DISTRICT OF MARYLAND22 PH 2:13
NORTHERN DIVISION oe

. :

of |
LE Re

STOUT LAW GROUP, P.A. Case No. 1:18-cv-03488-ELH

OV neenntatmerncone bt tT EN

Plaintiff | pres We eg’ -

INTEGRATED CANNABIS SOLUTIONS, INC. sion dp

Vv.

Defendant

 

NOTICE OF VOLUNTARY DISMISSAL
PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff
Stout Law Group, P.A., through its undersigned counsel, hereby gives notice that the above

captioned action is voluntarily dismissed, without prejudice against the Defendant

INTEGRATED CANNABIS SOLUTIONS, INC.

Respectfully submitted,

/s/ Matheau J. W. Stout
Matheau J. W. Stout (28054)
400 E. Pratt Street, 8" Floor
Baltimore, Maryland 2]202
(410) 429-7076 Tel

(888) 907-1740 Fax
Attorney for Plaintiff
